Title: From Thomas Jefferson to William Foushee, 23 June 1805
From: Jefferson, Thomas
To: Foushee, William


                  
                     Dear Sir 
                     
                     Washington June 23. 05.
                  
                  Dr. Bruff a dentist the bearer of this, has resided some years in this place, and has justly acquired the character of a very excellent man. possessing talents of the very first order in Mechanics, he has applied them with great success to the invention and improvement of the instruments of his art, and much to the advantage of those who have occasion to employ him. having been of that number myself, I speak from some experience of him. he pays a visit to Richmond, with some thoughts of a permanent settlement either there or at Petersburg, having a real wish he may meet with the success which his merit & skill deserve, any good offices you may be in the way of rendering him, will give me pleasure, & be gratefully felt by him. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               